Per Curiam.
The release is absolute and unequivocal in its terms, and it cannot be explained by parol evidence. If it was the intention of the plaintiff to except this note from the release, it should have been so expressed in the indenture ; and if that had been done, possibly Ward would have refused to assign his property. Ward is discharged from the note, and that destroys the plaintiff’s right of action against the defendants, unless he can show that they authorized him to give the discharge.1

Verdict set aside


 As to the effect of a factor’s taking a note payable to himself, see 2 Kent (3d ed.) 622; Hosmer v. Beebe, 14 Martin, (Louis.) 368.